DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 19 June 2020 are acceptable.
Allowable Subject Matter
Claims 16-30 are allowed.
Reasons for Allowance
Claim 16 and its dependent claims are found to be allowable because the prior art of record neither teaches nor reasonably suggest the recitations found therein, including consideration of the relationships as claimed.  The cord must have internal and external layers.  Those must be arranged in the number of layers as claimed.  Further, diameter and helix angle are considered, for all layers.  The prior art of record fails to teach the formulas for considering as claimed.  To the extent possible, the diameters and helix angles which in combination might satisfy the formulas were searched, but no combinations were found.  Those combinations would have to possess the same structure as claimed, which is as pictured in Figures 3 and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically:
Clement et al (20210071359) Claims fails to teach formulas and helix angles, but could possibly be subject to a double patenting rejection.
Nozaki (20190225018) Figure teaches a structure similar to that as claimed, but only teaches one internal strand.
Nishimura (20100170215) Figure 5 teaches a structure similar to that as claimed, but only teaches on internal strand.
Aoyama (20090205308) Figures 1 and 7, Paragraph 47 teaches structures and diameters which are similar to those as taught, but fails to teach the helix angles as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732